Exhibit 10.2
 


FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED 2003 INCENTIVE AWARD PLAN
OF
MAGUIRE PROPERTIES, INC.,
MAGUIRE PROPERTIES SERVICES, INC. AND
MAGUIRE PROPERTIES, L.P.




THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED 2003 INCENTIVE AWARD PLAN OF
MAGUIRE PROPERTIES, INC., MAGUIRE PROPERTIES SERVICES, INC. AND MAGUIRE
PROPERTIES, L.P., made as of July 23, 2009 (this “First Amendment”), is made and
adopted by Maguire Properties, Inc., a Maryland corporation (the
“Company”).  Capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to them in the Plan (as defined below).




WHEREAS, the Company maintains the Second Amended and Restated 2003 Incentive
Award Plan of Maguire Properties, Inc., Maguire Properties Services, Inc. and
Maguire Properties, L.P., as amended (the “Plan”);


WHEREAS, pursuant to Section 11.2 of the Plan, the Plan may be amended by the
Administrator (as defined in the Plan) from time to time; and


WHEREAS, the Company desires to amend the Plan as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that, effective as of July 23, 2009, the Plan
be, and hereby is, amended as follows:


1.           Section 1.17 of the Plan is hereby amended and restated in its
entirety as follows:


“1.17           RESERVED.”


2.           Section 4.5 of the Plan is hereby amended and restated in its
entirety as follows:


“4.5           Granting of Options to Independent Directors.  During the term of
the Plan, each individual who first becomes an Independent Director after the
date of the Company’s 2009 annual meeting of stockholders (the “2009 Annual
Meeting”) shall be granted an Option to purchase 50,000 shares of Common Stock
(an “Initial Option”) on the date on which he or she initially becomes an
Independent Director.  During the term of the Plan, commencing as of the 2009
Annual Meeting, each Independent Director shall be granted an Option to purchase
45,000 shares of Common Stock effective immediately following each annual
meeting of stockholders (an “Annual Option”), provided that such individual
continues to serve as an Independent Director immediately following such annual
meeting.  For the avoidance of doubt, an individual who first becomes an
Independent Director at an annual meeting of stockholders shall only receive an
Initial Option in connection with becoming an Independent Director, and shall
not also receive an Annual Option on the date of such meeting.  Members of the
Board who are employees of the Company who subsequently retire from the Company
and remain on
 
 
 

--------------------------------------------------------------------------------

 

the Board will not receive an Initial Option, but to the extent that they are
otherwise eligible, will receive, at each annual meeting of stockholders after
retirement from employment with the Company, an Annual Option.”
 
3.           The last sentence of Section 7.1 of the Plan is hereby deleted in
its entirety.


4.           Section 7.3 of the Plan is hereby amended and restated in its
entirety as follows:


“7.3           RESERVED.”


5.           This First Amendment shall be and is hereby incorporated in and
forms a part of the Plan.
 
6.           All other terms and provisions of the Plan shall remain unchanged
except as specifically modified herein.
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
2

--------------------------------------------------------------------------------

 



 
I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of Maguire Properties, Inc. on July 23, 2009.


Executed on this 23rd day of July, 2009.
 
 

 
By:
/s/ JONATHAN L. ABRAMS    
Name: Jonathan L. Abrams
   
Title: Secretary

 
3

--------------------------------------------------------------------------------
